ePlus inc.
Restricted Stock Agreement


Name of Participant:
Agreement Number:
Total Number of Restricted Shares:
Date:






 

 
1.  
Restricted Stock - Terms and Conditions. This Agreement confirms the issuance
under and subject to the provisions of the ePlus inc. 2008 Non-Employee Director
Long-Term Incentive Plan (the “Plan”) and the terms and conditions set forth
herein (“Terms and Conditions”) to the above-named participant of Restricted
Stock in lieu of cash compensation of such number of shares of common stock,
$0.01 par value per share (the “Common Stock”), of the Company as set forth
above. This Agreement merely evidences such issuance of Restricted Stock, and
does not constitute property of any nature or type or confer any additional
rights. This issuance is subject in all respects to the applicable terms of the
Plan. A copy of the Plan (or related Prospectus delivered to you with this
Agreement) may be obtained at no cost by contacting the Corporate Secretary at
13595 Dulles Technology Drive, Herndon, Virginia  20171.

 
2.  
Restriction Period. For purposes of this Agreement, the Restriction Period is
the period beginning on the issuance date and ending on the first anniversary of
the issuance for one-half of the shares of Restricted Stock, and ending on
[INSERT VESTING DATE(S)] or, if earlier, upon termination of employment as the
result of participant’s death or Disability or upon a Change in Control, as
defined in the Plan, provided participant is in employment with the Company on
the date of the Change in Control (the “Restriction Period”).

 
3.  
Restrictions and Forfeiture. The Restricted Stock is issued to the participant
subject to the prohibitions on transfer set forth in Section 6 below, which
shall lapse, if at all, upon the expiration of the Restriction Period as
described in Section 7 below.  The Restricted Stock shall not be subject to
forfeiture.

 
4.  
Rights During Restriction Period. During the Restriction Period, the participant
may exercise full voting rights with respect to all Restricted Stock subject to
this Agreement.  The Restricted Stock shall accrue dividends that will be
credited in the form of cash or securities, as applicable, to the participant’s
account, on the date the dividend is issued. At the end of the Restriction
Period, all credited cash dividends or securities, as applicable, will be
distributed to the participant. If the number of outstanding shares of Common
Stock is changed as a result of a stock dividend, stock split or the like,
without additional consideration to the Company, the Restricted Stock subject to
this Agreement shall be adjusted to correspond to the change in the outstanding
shares of the Company’s Common Stock. For the avoidance of doubt, upon the
expiration of the Restriction Period, the participant may exercise voting rights
and shall be entitled to receive dividends and other distributions with respect
to the number of shares to which the participant is entitled pursuant hereto.

 
5.  
Release of Restricted Stock. As soon as reasonably practicable following the
expiration of the Restriction Period, the Company shall at its option, cause the
Restricted Stock to which the participant is entitled pursuant hereto (i) to be
released without restriction on transfer by delivery to the custody of the
participant of a stock certificate in the name of the participant or his or her
designee, or (ii) to be credited without restriction on transfer to a book-entry
account for the benefit of the participant or his or her designee maintained by
the Company’s stock transfer agent or its designee.



6.  
Prohibition Against Transfer.  Until the expiration of the Restriction Period,
the Restricted Stock subject to this Agreement and the rights granted under the
Terms and Conditions and this Agreement are not transferable except to family
members or trusts by will or by the laws of descent and distribution, provided
that the Restricted Stock may not be so transferred to family members or trusts
except as permitted by applicable law or regulations. Without limiting the
generality of the foregoing, except as aforesaid, until the expiration of the
Restriction Period, the shares of Restricted Stock may not be sold, exchanged,
assigned, transferred, pledged, hypothecated, encumbered or otherwise disposed
of, shall not be assignable by operation of law, and shall not be subject to
execution, attachment, charge, alienation or similar process. Any attempt to
effect any of the foregoing shall be null and void and without effect.



7.  
Termination of Employment.  The restrictions with respect to the Restricted
Stock shall lapse immediately in the event that (i) the participant is nominated
for a new term as an Outside Director but is not elected by stockholders of the
Company, or (ii) the participant ceases to be a member of the Board due to
death, disability or mandatory retirement (if any). Notwithstanding the
foregoing, the restrictions with respect to the Restricted Stock shall lapse
immediately prior to a Change in Control provided that the participant is a
member of the Board immediately prior to such Change in Control.



8.  
Taxes.  Participant acknowledges that he will incur a tax liability for the year
in which he would have received the cash compensation regardless of his election
to receive the Restricted Stock in lieu of such cash compensation. Where
required pursuant to the terms of the Plan, the Company will satisfy any federal
income tax withholding obligations that arise in connection with the vesting of
the Restricted Stock (or in connection with an election by the participant under
Section 83(b) of the Internal Revenue Code, 1986, as amended (the “Code”), with
respect to the Restricted Stock, if applicable) by withholding shares of Common
Stock having a Fair Market Value, as defined in the Plan, on the date the shares
of Restricted Stock first become taxable equal to the minimum statutory
withholding obligation or such other withholding obligation as required by
applicable law with respect to such taxable shares. In other cases, as a
condition to the delivery of Shares or the lapse of restrictions related to this
Agreement, or in connection with any other event that gives rise to a tax
withholding obligation, the Company (i) may deduct or withhold from any payment
or distribution to the Participant (whether or not pursuant to the Plan);
(ii) will be entitled to require that the Participant remit cash to the Company
(through payroll deduction or otherwise); or (iii) may enter into any other
suitable arrangements to withhold, in each case, in an amount sufficient to
satisfy such withholding obligation.



9.  
Miscellaneous.  These Terms and Conditions and other portions of this Agreement:
(a) shall be binding upon and inure to the benefit of any successor of the
Company; (b) shall be governed by the laws of the State of Delaware and any
applicable laws of the United States; and (c) except as permitted under Sections
9 and 11 of the Plan, may not be amended without the written consent of both the
Company and the participant. The issuance of the Restricted Stock shall not
constitute or be evidence of any agreement or understanding, express or implied,
that the Company will retain the director for any period of time, or at any
particular rate of compensation.



10.  
Incorporation of Plan Provisions.  The Terms and Conditions and this Agreement
are made pursuant to the Plan, the provisions of which are hereby incorporated
by reference.  Capitalized terms not otherwise defined herein shall have the
meanings set forth for such terms in the Plan.  In the event of a conflict
between the terms of the Terms and Conditions and this Agreement, and the Plan,
the terms of Plan shall govern, it being understood and mutually agreed that the
Restricted Stock is not subject to forfeiture.



11.  
Parachute Payments.  In the event that any payment or benefit received or to be
received by the participant under this Agreement or any other award under the
Plan in connection with a Change in Control, as defined in the Plan,
(collectively, the “Change in Control Payments”) would (i) constitute (together
with other payments or benefits contingent on a Change in Control) a “parachute
payment” within the meaning of Section 280G of the Code or any successor
provision and (ii) but for this section, be subject to the excise tax imposed by
Section 4999 of the Code or any successor provision (the “Excise Tax”), then the
participant shall receive:



(A)  
the full amount of such Change in Control Payments, or



(B)  
such lesser amount of such Change in Control Payments, which would result in no
portion of such Change in Control Payments being subject to the Excise Tax,



whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the Excise Tax, results in the receipt by the
participant, on an after-tax basis, of the greatest amount of payments or
benefits contingent on the Change in Control (including without limitation the
Change in Control Payments), notwithstanding that all or some portion of such
Change in Control Payments may be taxable under Section 4999 of the Code.


Any determination required under this section shall be made in writing by an
independent public accounting firm or other independent third party selected by
the Company (the “Accountants”), whose costs shall be paid by the Company and
whose determination shall be conclusive and binding upon the participant and the
Company for all purposes.  For purposes of making the calculations required by
this section, the Accountants may make reasonable assumptions concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of Sections 280G and 4999 of the Code.  The Company
and participant shall furnish to the Accountants such information and documents
as the Accountants may reasonably request in order to make a determination under
this section.  In the event the Accountants determine the Change in Control
Payments are to be reduced under (B) above, such reduction shall first be made
as to any such Common Stock payment or benefit under any Plan awards in reverse
chronological order of the grant date, then any such cash payment or benefit
under any Plan awards in reverse chronological order of the grant date.




ePlus inc.
 
Director
               
By:
       
Name
 
Name
                 
Title
 
Date
                 
Date
   

 
 


QUARTERLY Restricted Stock Agreement, for stock issued in lieu of cash pursuant
to Section 7(d) of the
2008 Non-Employee Director LTIP.  Revised and approved by the Compensation
Committee on
September 13, 2011 (for awards granted on or after September 23, 2011).